UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6732



WILLIE F. PARSON, III,

                                              Plaintiff - Appellant,

          versus


CECIL LLOYD; A. J. TOMLINSON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:05-cv-01212-LMB)


Submitted:   February 21, 2007             Decided:   March 14, 2007


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie F. Parson, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Willie F. Parson, III, appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b)(1) (2000).       We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See Parson v. Lloyd, No. 1:05-cv-01212-LMB (E.D.

Va. filed Feb. 13, 2006 & entered Feb. 14, 2006).       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -